Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 1-19 have been reviewed and are addressed below.  

Response to Arguments/Amendments
Applicant’s amendments filed on 8-23-22 has been entered and are addressed below.
Applicant argues that the amended claims specifically automatically updating the display screen to display newly obtained medical image overcomes the 101 rejection. Examiner respectfully disagree. The amended claim does not overcome the 101 rejection since this is similar to presenting received data. There is no data transformation performed or data normalization in real time which is then send to the users in the network via push notification in real time.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:
Claims 1-19 are drawn to an processing apparatus, display apparatus and computer readable medium, which is/are statutory categories of invention (Step 1: YES). 
Step 2A Prong One:
Independent claims 1, 12, 16 and 17 recite “obtains diagnosis information”, “based on the diagnosis information including information selected from the group consisting of at least one of information on whether or not an abnormal shadow candidate is present; positional information of a region of each detected abnormal shadow candidate; type information on a type of each detected abnormal shadow candidate; information on the number of types of the abnormal shadow candidate; information on a number of the detected abnormal shadow candidates; information on a level of severity of each abnormal shadow candidate; and an abnormal shadow probability indicating a probability that the abnormal shadow candidate is an abnormal shadow”, “determines the number of image interpreters who interpret the medical images; generates image interpreter assignment information in which each of the medical images is associated with image interpreters of the determined number”, “converts the image interpreter assignment information to a list screen for a specific image interpreter and outputs the list  for the specific image interpreter with the image interpreter assignment information of the medical images to the medical images”, “receives updates in the image interpreter assignment information and automatically updates the list for the specific image interpreter in real time”.
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including a “hardware processor”, “non-transitory computer readable storage medium”, “display”, “medical generation apparatus” , which are additional elements that are recited at a high level of generality such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed (e.g., the “processor” language is incidental to what it is “configured” to perform). Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The claims recite the additional element of “generated based on medical images obtained by a medical image generation apparatus”, which are considered limitations directed to insignificant extra-solution activity that does not amount to an inventive concept because the limitations do not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, the claimed receiving limitations are incidental to the performance of the recited abstract idea of identifying and reporting events preceding a pattern in a set of user data. See: MPEP 2106.05(g). 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See: MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at Figure 1, and 
Paragraph 35 states that " medical image generation apparatus that takes images of human bodies (examinees) and generates digital data of the taken images (medical images). As the image generation apparatus 1, modalities, such as an X-ray radiography apparatus using a CR (Computed Radiography), an X-ray radiography apparatus using an FPD (Flat Panel Detector), a CT (Computed Tomography) apparatus, an MRI (Magnetic Resonance Imaging) apparatus, a cassette-type image reading apparatus, and a film digitizer, can be used. An example of the image generation apparatus 1 is an X-ray radiography apparatus. The X-ray radiography apparatus generates data of X-ray images, such as a chest X-ray image and an abdominal X-ray image”.
Paragraph 38 recites “The CAD 2 is a computer that analyzes the medical image provided by the image generation apparatus 1, thereby performing a process of detecting abnormal shadow candidates. The CAD 2 includes: a central processing unit (CPU); a random access memory (RAM); a storage, such as a hard disk drive (HDD); and a communication unit, such as a LAN card”.
The claims recite the additional element of “generated based on medical images obtained by a medical image generation apparatus”, which are considered limitations directed to insignificant extra-solution activity that does not amount to an inventive concept because the limitations do not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, the claimed receiving limitations are incidental to the performance of the recited abstract idea of identifying and reporting events preceding a pattern in a set of user data. See: MPEP 2106.05(g). 
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 2-11, 13-15, 18-19 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD R REYES whose telephone number is (571)270-5212. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria P Augustine can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REGINALD R. REYES
Primary Examiner
Art Unit 3626



/REGINALD R REYES/Primary Examiner, Art Unit 3626